63 N.J. 534 (1973)
309 A.2d 897
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JAMES ELLIS FOYE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 26, 1973.
Decided October 9, 1973.
Miss Rita L. Bender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Eugene H. Farber, Assistant Prosecutor argued the cause for respondent (Mr. Edwin H. Stern, Acting Prosecutor of Hudson County, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. State of New Jersey v. Foye, 125 N.J. Super. 184 (App. Div. 1973).
For affirmance  Chief Justice GARVEN and Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD  6.
For reversal  None.